                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 JOSHUA MCGEE,

                        Plaintiff,
                                                        Case No. 20-CV-1770-JPS
 v.

 STATE COLLECTION SERVICE, INC.
 and JOHN DOES 1–25,                                                     ORDER

                        Defendants.


         On November 30, 2020, Plaintiff Joshua McGee (“Plaintiff”) filed this

action alleging that Defendant State Collection Service, Inc. (“Defendant”)1

violated the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

(“FDCPA”). (Docket #1). On January 25, 2021, Defendant filed a motion to

dismiss which is now fully briefed. (Docket #6). For the reasons explained

below, the Court will grant Defendant’s motion and dismiss Plaintiff’s case

for lack of Article III standing.

1.       LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b) provides for dismissal of

complaints which, among other things, fail to state a viable claim for relief.

Fed. R. Civ. P. 12(b)(6). To state a claim, a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell


         Plaintiff also listed as defendants “John Does 1–25” as “fictitious names of
         1

individuals and businesses alleged for the purpose of substituting names of
Defendants whose identities will be disclosed in discovery and should be made
parties to this action.” (Docket #1 at 3).



     Case 2:20-cv-01770-JPS Filed 05/25/21 Page 1 of 8 Document 13
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must

“plausibly suggest that the plaintiff has a right to relief, raising that

possibility above a speculative level.” Kubiak v. City of Chicago, 810 F.3d 476,

480 (7th Cir. 2016) (internal citation omitted). Plausibility requires “more

than a sheer possibility that a defendant has acted unlawfully.” Olson v.

Champaign County, 784 F.3d 1093, 1099 (7th Cir. 2015) (internal citations and

quotations omitted). In reviewing the complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in favor of the plaintiff.” Kubiak, 810 F.3d at 480–81.

However, the Court “need not accept as true legal conclusions, or

threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)

(internal citations and quotations omitted).

2.       RELEVANT ALLEGATIONS

         The Court’s statement of facts, which is drawn from Plaintiff’s

complaint, (Docket #1), is limited. Plaintiff is a resident of Wisconsin. (Id. at

3). Defendant is a debt collector with an address in Madison, Wisconsin.

(Id.) Some time prior to December 8, 2019, Plaintiff allegedly incurred an

obligation to Aurora Advanced Healthcare Inc. (“Aurora”). (Id. at 6).

Aurora contracted Defendant to serve as its debt collector. (Id.)

         On or about December 8, 2019, Defendant sent Plaintiff a debt

collection letter (the “Letter”) regarding the alleged debt which Plaintiff

owed to Aurora. (Id. at 7; Docket #1-1). The Letter states, “[i]f requested, this

office will notify you if and when it intends to report this claim to a credit

bureau, but in no event will that happen until after the 30 day validation

period described below.” (Docket #1-1 at 2).




                               Page 2 of 8
     Case 2:20-cv-01770-JPS Filed 05/25/21 Page 2 of 8 Document 13
         Plaintiff believes that Defendant knows which accounts are eligible

to be collected, but instead of providing that information to Plaintiff,

Defendant sought “to lure the Plaintiff into a phone call by not providing

information they already know regarding credit.” (Docket #1 at 7). Plaintiff

alleges that he “incurred an informational injury due to Defendant’s

deceptive statements in the letter attempting to lure Plaintiff into contacting

them through deceptive means,” and that he “wanted to invoke this right

but had no knowledge as to how it would occur.” (Id.) Additionally,

Plaintiff pleads that, “[a]s a result of Defendant’s deceptive, misleading and

unfair debt collection practices, Plaintiff has been damaged.” (Id.)

3.       ANALYSIS

         To have Article III standing, a “plaintiff must have (1) suffered an

injury in fact, (2) that fact is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). These

requirements are rooted in Article III, which limits a federal court’s

authority to resolve “Cases” and “Controversies.” U.S. Const. art. III, § 2. A

plaintiff “bears the burden of establishing these elements.” Spokeo, Inc., 136

S. Ct. at 1547.

         An “injury in fact” is “an invasion of a legally protected interest

which is (a) concrete and particularized . . . and (b) actual or imminent, not

conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992) (citations and quotations omitted). To be “concrete,” an alleged harm

need not be tangible, but it must be “‘real,’ and not ‘abstract.’” Spokeo, 136

S. Ct. at 1548–49. The question here is whether Plaintiff has alleged that he

suffered—or faced a real risk of suffering—a concrete harm.




                               Page 3 of 8
     Case 2:20-cv-01770-JPS Filed 05/25/21 Page 3 of 8 Document 13
       Plaintiff has brought suit pursuant to §§ 1692e and 1692f of the

FDCPA, which prohibit “false, deceptive, or misleading representations”

and “unfair or unconscionable” means in the collection of debts. 15 U.S.C.

§§ 1692e, 1692f. (Docket #1 at 8–9). Essentially, Plaintiff alleges that because

Defendant withheld information about the alleged debt and failed to

explain the method by which Plaintiff could invoke his right to be notified

about when such debt would be reported, Plaintiff did not invoke his rights

as he did not know how to do so. (Id. at 7). Plaintiff alleges that he suffered

an “informational injury” and was “lured” by Defendant into contacting

them.2 (Id.)

       Recently, the Seventh Circuit has issued a series of opinions

concerning the injury requirement in FDCPA cases. In Casillas v. Madison

Ave. Assocs., Inc., the court recognized “the fact that Congress has

authorized a plaintiff to sue a debt collector who ‘fails to comply with any

requirement [of the FDCPA],’ 15 U.S.C. § 1692k(a), does not mean that [a

plaintiff] has standing.” 926 F.3d 329, 333 (7th Cir. 2019). Even where

Congress has codified a statutory right, a plaintiff must still allege that he

has suffered a concrete and particularized injury connected to that interest.

Id. A plaintiff “cannot demonstrate standing simply by pointing to [a

defendant’s] procedural violation [of the FDCPA].” Id.; see also Spokeo, 136

S. Ct. at 1549 (“[a plaintiff may] not, for example, allege a bare procedural

violation, divorced from any concrete harm, and satisfy the injury-in-fact

requirement of Article III”).

       Specifically, in Casillas, the Seventh Circuit affirmed the lower

court’s ruling dismissing a debtor’s action for lack of Article III standing.


       2   Plaintiff does not plead that he actually contacted Defendant.


                            Page 4 of 8
  Case 2:20-cv-01770-JPS Filed 05/25/21 Page 4 of 8 Document 13
Casillas, 926 F.3d at 339. There, a collection agency sent a debtor a collection

letter which described the debt-verification process but “neglected to

specify that she had to communicate in writing to trigger the statutory

protections.” Id. at 331. While this omission may have amounted to a

violation of the FDCPA, the Seventh Circuit held that the debtor failed to

allege that any of the collector’s actions harmed or posed a real risk of harm

to her interest under the FDCPA. Id. at 334. Crucial to the Seventh Circuit’s

holding, the debtor failed to allege any facts that showed the court that she

was in harm’s way: she made no allegations that she “tried—or even

planned to try—to dispute [or verify] the debt.” Id. at 332.

       Further, where a debtor receives a confusing debt-collection letter,

“the state of confusion is not itself an injury.” Brunett v. Convergent

Outsourcing, Inc., 982 F.3d 1067, 1068 (7th Cir. 2020), reh’g denied (Jan. 11,

2021). But “[a] debtor confused by a [debt-collection] letter may be injured

if she acts, to her detriment, on that confusion.” Id. The Seventh Circuit in

Brunett provided examples of such injury, including where “the confusion

leads [a debtor] to pay something she does not owe, or to pay a debt with

interest running at a low rate when the money could have been used to pay

a debt with interest running at a higher rate.” Id. Those examples contain

the requirement—as they must—that the debtor was actually injured.

       In Tataru v. RGS Financial, Inc., the debtor sued a creditor for sending

a debt-collection letter which, because of unclear information within the

letter, caused the debtor to believe such collection efforts were a “scam.”

No. 18-CV-6106, 2021 WL 1614517, at *1 (N.D. Ill. Apr. 26, 2021). The court,

however, wrote that the plaintiff “needed to do more than demonstrate a

threat that he would fail to exercise his rights because he deemed the [debt-

collection] letter a scam—he must have actually failed to exercise those


                            Page 5 of 8
  Case 2:20-cv-01770-JPS Filed 05/25/21 Page 5 of 8 Document 13
rights and suffered some tangible adverse consequence as a result. Id.

(emphasis added). “For example, [the debtor] could have suffered a

concrete injury if, because he suspected the letter was from a scammer, he

delayed taking action on the debt and was then charged more interest as a

result.” Id. at *3 (emphasis added).

       Here, Plaintiff pleaded that he did not take action to invoke his rights

because of Defendant’s alleged deception. (See Docket #1 at 7) (“Plaintiff

wanted to invoke this right but had no knowledge as to how it would

occur.”). But Plaintiff failed to take the next step—he did not plead how he

was damaged. His statement of damages begins and ends with, “[a]s a

result of Defendant’s deceptive, misleading and unfair debt collection

practices, Plaintiff has been damaged.” He has not alleged that, because of

Defendant’s deception, he failed to act or was confused and, therefore, paid

a debt he did not owe, see Brunett, 982 F.3d at 1068, chose to make payments

on a lower-interest debt rather than on a higher-interest debt which was the

subject of the deceit, see Spuhler v. State Collection Serv., Inc., 983 F.3d 282,

286 (7th Cir. 2020), or, relevant to the present case, failed to receive

information about when his alleged debt would be reported and could not

make informed decisions about his priority of payment.

       In fact, based on his briefing on Defendant’s motion to dismiss, it

appears that no information has been reported to any credit agency.

(Docket #8 at 13–14) (“If Defendant SCS were to credit report this debt

tomorrow, or even a month or two from now, and Plaintiff had known

about it, Plaintiff would have paid that debt to avoid negative credit

reporting as opposed to other debts without such risk.”). Plaintiff now

argues that, because he did not know how to invoke his right to be notified

of when his debt would be reported, he was not able to take advantage of


                            Page 6 of 8
  Case 2:20-cv-01770-JPS Filed 05/25/21 Page 6 of 8 Document 13
his right to be informed of when Defendant would do so, thus depriving

him of the ability to make informed priorities about repayment of his debts.

But, since it appears that he would not yet have received such notice, he has

the same amount of information he would have had were he given the

details of how to receive this information.

         “The FDCPA envisions that debtors will use accurate, non-

misleading information in choosing how to respond to collection attempts

and how to manage and repay their debts.” Spuhler, 983 F.3d at 286.

Accordingly, a plaintiff must plead that a defendant’s violation of the

FDCPA “detrimentally affected the debtors’ handling of their debts.” Id.

Certainly, “[c]omplaints need not be elaborate,” Bazile v. Fin. Sys. of Green

Bay, Inc., 983 F.3d 274, 281 (7th Cir. 2020) (internal quotations and citations

omitted), but Plaintiff has not explained how his confusion on how (and

therefore failure) to invoke his rights concretely damaged him.

4.       CONCLUSION

         As outlined above, Plaintiff’s complaint fails to allege sufficient

damages as to confer Article III standing. Thus, the Court will grant

Defendant’s motion to dismiss, (Docket #6), and dismiss this action with

prejudice and without leave to amend.

         Accordingly,

         IT IS ORDERED that Defendant State Collection Service, Inc.’s

motion to dismiss (Docket #6) be and the same is hereby GRANTED; and

         IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice and without leave to amend.

         The Clerk of the Court is directed to enter judgment accordingly.




                               Page 7 of 8
     Case 2:20-cv-01770-JPS Filed 05/25/21 Page 7 of 8 Document 13
    Dated at Milwaukee, Wisconsin, this 25th day of May, 2021.

                              BY THE COURT:




                              J.P. Stadtmueller
                              U.S. District Judge




                          Page 8 of 8
Case 2:20-cv-01770-JPS Filed 05/25/21 Page 8 of 8 Document 13
